447 So. 2d 1032 (1984)
U.S. FIRE INSURANCE COMPANY, F/U/B/O Mondo Terra Development Corporation, Appellant,
v.
TED SATTER ENTERPRISES, INC., Appellee.
No. 83-1519.
District Court of Appeal of Florida, Fourth District.
April 4, 1984.
Leslie King O'Neal of Markel, McDonough & O'Neal, Orlando, for appellant.
James C. Barry of Adams, Coogler, Watson & Merkel, P.A., West Palm Beach, for appellee.
LETTS, Judge.
This cause emanates from an insurance company's unsuccessful attempt to set aside a default judgment entered against its insured after the insurance company's refusal to defend. We reverse.
The successful judgment creditor maintains that the insurance company has no standing to intervene nearly one year after judgment and so convinced the trial judge. The intervention is sought because the same judgment creditor[1] is now suing the Insurance Company for bad faith refusal to defend.
The trial judge in effect adopted an estoppel argument and stated that since the insurance company had refused to defend the original claim it had no standing and she would not permit an attempt to set aside the default. Based on the facts of this case, we disagree.
The insurance company's argument that it had standing was predicated on lack of valid service on the insured. Assuming that might be true (and the merits of that argument have not yet been passed on), we are in agreement that the insurance company would have standing and is not estopped to intervene.
REVERSED AND REMANDED IN ACCORDANCE HEREWITH.
GLICKSTEIN and WALDEN, JJ., concur.
NOTES
[1]  The insured is out of business.